Stephens, J.
Whether an administratrix can, in carrying on the business of the intestate as provided in section 4012 of the Civil Code of 1910, make contracts as administratrix which are binding upon the estate, yet where one who has been selling to the intestate goods and merchandise, used by the intestate in the conduct of farming operations and in sale by retail through a commissary, continues after the death of the intestate to furnish to the latter’s wife goods and merchandise of a similar character, which she as administratrix uses in carrying on the business of the intestate, and where nothing is said to her at the time of furnishing the goods and merchandise as to whether they are .furnished under a contract with her in her individual capacity or as administratrix, and the person so furnishing them does not know that she in conducting the business is doing so as administratrix, and where the goods and merchandise are charged to her in her individual capacity and not as administratrix, the contract is one by and with the wife in her individual capacity, and not with her as administratrix of the estate, and she in her individual capacity, and not as administratrix, is liable thereon. In this case, in which it was sought to recover against the wife in her individual capacity, the evidence was insufficient to authorize the inference that she purchased the goods and merchandise as administratrix and that the estate was bound therefor, and the verdict found for the defendant is without evidence to support it and is contrary to law.

Judgment reversed.


Jenkins, P. J., and Bell, J., concur.